[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                              MARCH 23, 2006
                                  05-12168
                                                             THOMAS K. KAHN
                          ________________________
                                                                 CLERK

                     D. C. Docket No. 03-01534-CV-JEC-1

CHRISTINE WHEAT,

                                                  Plaintiff-Appellant,

                                     versus


J. O. LEWIS,
                                                  Defendant-Appellee.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                               (March 23, 2006)

Before ANDERSON, DUBINA and HILL, Circuit Judges.

PER CURIAM:

      After oral argument and careful review of the record, we conclude that no

reasonable jury could find on this record a violation of the Fourth Amendment or
the Fourteenth Amendment. We readily conclude that defendant was entitled to

qualified immunity.

      AFFIRMED.




                                      2